FILED

UNITED sTATEs DISTRICT CoURT FEB 2 5 Zol'*
   <>F  
Surf Moore, )
Plaintiff, g
v, § civil A¢ti@n N@. /'}¢ -_3
Justice Dept. et al., g
Defendants. §
)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff s pro se Complaint
application to proceed informa pauperis The Court will grant the in_forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2()09); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies Brown v. Cal;`fano, 75

F.R.D. 497, 498 (D.D.C. l977).

The plaintiff, a resident of Jackson, Mississippi, purports to sue the United States
Department of Justice and a construction company based in Chicago, lllinois. Compl. at 2. The
Complaint consists wholly of incoherent statements and contains no discernible request for

relief. Hence, this case will be dismissed. A separate Order accompanies this Memorandum

Opinion.
/"`o // <3/_/ 3 
` United Dlsffict judge
Date: February ,2014